Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/260902, filed on 01/29/2019. Claims 1-20 are still pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the V-shaped mounting segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the V-shaped mounting segment" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the V-shaped mounting segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "the V-shaped mounting segment" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,080,199 to McCallum (henceforth referred to as McCallum).
Regarding claims 1-4, 7, McCallum discloses an elevator traveling cable hanger assembly (i.e. Fig. 1, ref. 11) for use with an elevator (i.e. Fig. 1), the elevator traveling cable hanger assembly comprising: 
a base structure (i.e. Fig. 2, ref. 11) configured for attachment to an elevator hoistway structure (i.e. Fig. 1, ref. 8); 
an insert (i.e. Fig. 2, ref. 20) configured for attachment to the base structure and further configured to support an elevator travelling cable (i.e. Fig. 1, ref. 9, 10); 
a plurality of wire rope clips (i.e. Fig. 2, not referenced but clips seen on Fig. 16 holding multiple cores together) configured to support a traveling cable core (i.e. Fig. 2, ref. 16) extending from the elevator traveling cable; and 

Wherein the elevator hoistway structure is a hoistway wall (i.e. Fig. 1, ref. 8). 
Wherein the insert includes a V-shaped mounting segment (i.e. Fig. 2, ref. 20) configured to receive the elevator traveling cable (i.e. Fig. 2, ref. 9).  
Wherein the elevator traveling cable is secured to the V-shaped mounting segment with a plurality of hose clamps (i.e. Fig. 2, ref. 12, 13). 
Wherein the traveling cable core is further supported by a support structure (i.e. in this case the wall is the support structure Fig. 2, ref. 8) attached to the base structure. 
Regarding claims 8-11, 14, McCallum discloses an elevator traveling cable hanger assembly (i.e. Fig. 1, ref. 11) for use with an elevator (i.e. Fig. 1), the elevator traveling cable hanger assembly comprising: 
a base structure (i.e. Fig. 2, ref. 11) configured for attachment to an elevator car (i.e. Fig. 1, ref. 3); 
an insert (i.e. Fig. 2, ref. 20) configured for attachment to the base structure and further configured to support an elevator travelling cable (i.e. Fig. 1, ref. 9, 10); 
a plurality of wire rope clips (i.e. Fig. 2, not referenced but clips seen on Fig. 16 holding multiple cores together)configured to support a traveling cable core (i.e. Fig. 2, ref. 16) extending from the elevator traveling cable; and 
a plurality of fasteners (i.e. Fig. 2, ref. 30) configured to secure the base structure, insert, elevator traveling cable and plurality of wire rope clips to the elevator car in a manner such that 
Wherein the base structure is mounted to an outside surface (i.e. Fig. 1, ref. 22) of the elevator car. 
Wherein the insert includes a V-shaped mounting segment (i.e. Fig. 2, ref. 20) configured to receive the elevator traveling cable (i.e. Fig. 2, ref. 9).  
Wherein the elevator traveling cable is secured to the V-shaped mounting segment with a plurality of hose clamps (i.e. Fig. 2, ref. 12, 13). 
Wherein the traveling cable core is further supported by a support structure (i.e. in this case the wall is the support structure Fig. 2, ref. 8) attached to the base structure. 
Regarding claims 15-19, McCallum discloses a method of using an elevator traveling cable hanger assembly (i.e. Fig. 1, ref. 11) with an elevator (i.e. Fig. 1), the method comprising the steps of: 
mounting a base structure (i.e. Fig. 2, ref. 11) to an elevator hoistway structure (i.e. Fig. 1, ref. 8) or an elevator car (i.e. Fig. 1, ref. 3); 
attaching an elevator traveling cable (i.e. Fig. 1, ref. 10) to an insert (i.e. Fig. 2, ref. 20); 
mounting the insert and the elevator traveling cable to the base structure in a manner such as to support a traveling cable core (i.e. Fig. 2, ref. 16) extending from the elevator traveling cable; and 
electrically connecting the elevator travel cable to a junction box or the elevator car (i.e. Fig. 1, ref. 3 and Column 1, lines 14-20). 
Wherein the elevator hoistway structure is a hoistway wall (i.e. Fig. 1, ref. 8). 

Wherein the insert includes a V-shaped mounting segment (i.e. Fig. 2, ref. 20) configured to receive the elevator traveling cable (i.e. Fig. 2, ref. 9).  
Including the step of securing the elevator traveling cable is secured to the V-shaped mounting segment with a plurality of hose clamps (i.e. Fig. 2, ref. 12, 13). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0309276 to Dietz (henceforth referred to as Dietz).
Regarding claims 1-2, 6-7, Dietz teaches an elevator traveling cable hanger assembly (i.e. Fig. 2) for use with an elevator (i.e. Fig. 1), the elevator traveling cable hanger assembly comprising: 
a base structure (i.e. Fig. 2, ref. 36) configured for attachment to an elevator hoistway structure (i.e. Fig. 1, implied by ref. 16, 19 and paragraph 0005, lines 1-2); 
an insert (i.e. Fig. 2, ref. 34) configured for attachment to the base structure and further configured to support an elevator travelling cable (i.e. Fig. 1, ref. 14); and 

Wherein the elevator hoistway structure is a hoistway wall (i.e. Fig. 1, implied by ref. 16, 19 and paragraph 0005, lines 1-2).
Wherein the insert is slidably engaged with slots (i.e. Fig. 2, ref. 151) in the base structure. 
Wherein the traveling cable core is further supported by a support structure (i.e. Fig. 5B, ref. 98) attached to the base structure. 
Dietz does not specifically teach a plurality of wire rope clips configured to support a traveling cable core. However, stripping a traveling cable to expose the core for electrical connection to a junction box or elevator car is not novel to in the invention. For example, McCallum teaches a traveling cable hanger assembly (i.e. Fig. 1, ref. 11) configured to be attached to a hoistway structure (i.e. Fig. 1, ref. 8) or an elevator car (i.e. Fig. 1, ref. 3) comprising a base (i.e. Fig. 2, ref. 11) and clamps (i.e. Fig. 2, ref. 12, 13) wherein traveling cable cores (i.e. Fig. 2, ref. 16) are exposed and supported with a plurality of wire rope clips (i.e. Fig. 2, not referenced but clips seen on Fig. 16 holding multiple cores together) such that the traveling cable can be electrically connected to the elevator system (i.e. Column 1, lines 14-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expose traveling cable cores as taught in McCallum in the traveling cable hanger assembly as taught in Dietz to electrically connect the traveling cable to the elevator system and there would have been reasonable expectation of success. 	

a base structure (i.e. Fig. 2, ref. 36) configured for attachment to an elevator car (i.e. Fig. 1, ref. 12); 
an insert (i.e. Fig. 2, ref. 34) configured for attachment to the base structure and further configured to support an elevator travelling cable (i.e. Fig. 1, ref. 14); and 
a plurality of fasteners (i.e. Fig. 7, implied by ref. 40a-d and paragraph 0027 lines 1-5) configured to secure the base structure, insert, elevator traveling cable and plurality of wire rope clips to the elevator car (i.e. Fig. 1, ref. 12) in a manner such that the base structure, insert, elevator traveling cable and plurality of wire rope clips move as the elevator car moves within an elevator hoistway (i.e. Fig. 1, ref. 10).
Wherein the base structure is mounted to an outside surface (i.e. Fig. 1, ref. 18) of the elevator car. 
Wherein the insert is slidably engaged with slots (i.e. Fig. 2, ref. 151) in the base structure. 
Wherein the traveling cable core is further supported by a support structure (i.e. Fig. 5B, ref. 98) attached to the base structure. 
Dietz does not specifically teach a plurality of wire rope clips configured to support a traveling cable core. However, stripping a traveling cable to expose the core for electrical connection to a junction box or elevator car is not novel to in the invention. For example, McCallum teaches a traveling cable hanger assembly (i.e. Fig. 1, ref. 11) configured to be 
Regarding claims 15-17, 20, Dietz discloses a method of using an elevator traveling cable hanger assembly (i.e. Fig. 2) with an elevator (i.e. Fig. 1), the method comprising the steps of: 
mounting a base structure (i.e. Fig. 2, ref. 36) to an elevator hoistway structure (i.e. Fig. 1, implied by ref. 16, 19 and paragraph 0005, lines 1-2) or an elevator car (i.e. Fig. 2, ref. 34); 
attaching an elevator traveling cable (i.e. Fig. 1, ref. 14) to an insert (i.e. Fig. 2, ref. 20); 
mounting the insert and the elevator traveling cable to the base structure.
Wherein the elevator hoistway structure is a hoistway wall (i.e. Fig. 1, implied by ref. 16, 19 and paragraph 0005, lines 1-2)
Including the step of mounting the base structure to an outside surface (i.e. Fig. 1, ref. 18) of the elevator car.
Including the steps of slidably engaging the insert with slots (i.e. Fig. 2, ref. 151) in the base structure. 
.
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2010/0282937 to Schnoor et al teaches a cable clamp with V-shaped inserts.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654